NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted April 3, 2019* 
                                   Decided April 5, 2019 
                                               
                                           Before 
 
                           JOEL M. FLAUM, Circuit Judge 
                            
                           DAVID F. HAMILTON, Circuit Judge 
                            
                           AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2638 
 
GLENN E. HURN,                                     Appeal from the United States District 
      Petitioner‐Appellant,                        Court for the Central District of Illinois. 
                                                    
      v.                                           No. 17‐1403 
                                                    
STEVE KALLIS,                                      Joe Billy McDade, 
      Respondent‐Appellee.                         Judge. 
 
                                         O R D E R 

       A general court‐martial sentenced Glenn Hurn, a Marine reservist, to life in 
prison for rape and for some related offenses. After his direct appeal failed in the 
military courts, he unsuccessfully petitioned a district court in Kansas for a writ of 
habeas corpus under 28 U.S.C. § 2241. Years later, he asked the Board of Corrections of 
Naval Records (“the Board”) to void his enlistment contract retroactively and thus, he 
hoped, also to void his conviction. When the Board said no, Hurn filed a second 
habeas petition, this time in the Central District of Illinois, attacking both the validity of 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2638                                                                           Page  2 
 
his enlistment contract and the constitutionality of the statute subjecting enlistees to 
military discipline. The district court denied relief because Hurn had not raised these 
claims on direct appeal in the military courts or in his first habeas petition. To the extent 
that Hurn was petitioning for review of the Board’s decision, the court ruled that the 
claims were meritless. We affirm.   

       Hurn enlisted with the United States Marine Corps Reserve in 1992. The 
enlistment contract explained that, as a member of the armed forces, Hurn would be 
“[s]ubject to the military justice system, which means, among other things, that [he] 
may be tried by military courts‐martial.” Hurn certified that he carefully read the 
document and that the recruiter answered his questions. Some years later, he 
committed the crimes at issue here and a court‐martial convicted him and sentenced 
him to life in prison.   

        Hurn then launched an extended effort to upend the judgment. He first appealed 
to the United States Navy‐Marine Court of Criminal Appeals, to no avail. United States 
v. Hurn, 52 M.J. 629 (US N‐M. Ct. Crim. App. 1999). Among other things, he contested 
the constitutionality of 10 U.S.C. § 816, which classifies the various types of courts‐
martial. He turned next to the United States Court of Appeals for the Armed Forces, 
which initially remanded the case on grounds not relevant here, 55 M.J. 446 (C.A.A.F. 
2001), but later affirmed the conviction and sentence when remand yielded the same 
result, 58 M.J. 199 (C.A.A.F. 2003).   

        Years later, Hurn filed a petition for a writ of habeas corpus in the District of 
Kansas, claiming that he did not receive a speedy trial and that his counsel failed to 
raise that issue. The district court denied the petition, and the Tenth Circuit affirmed. 
Hurn v. McGuire, No. 04‐3008‐RDR, 2005 WL 1076100 (D. Kan. May 6, 2006), aff’d 
No. 05‐3206, 2006 WL 367846 (10th Cir. Feb. 17, 2006).   

       Hurn next challenged the validity of his enlistment contract before the Board of 
Corrections of Naval Records. (The Board may alter Marines’ records to “correct an 
error or remove an injustice.” 10 U.S.C. § 1552(a)(1).) He asserted that his recruiter 
intentionally concealed that enlisting would subject Hurn to court‐martial if he were 
charged with committing a non‐military offense, like rape, and thus that he would not 
enjoy the same suite of procedural protections as civilian defendants. But the Board 
concluded that the contract was valid and it had apprised Hurn that he was susceptible 
to military justice, even for civilian offenses.   
No. 18‐2638                                                                         Page  3 
 
       Finally, in 2017, Hurn filed a second habeas petition—the basis of this appeal. He 
again asserted that his enlistment contract was invalid because the recruiting officer 
concealed that a court‐martial could try him for civilian offenses. He also argued that 
10 U.S.C. § 802(c), which subjects constructive enlistees to the Uniform Code of Military 
Justice, is unconstitutional because it deprives recruits of due process by causing them 
to unknowingly give up civilian protections. Accordingly, he demanded “immediate 
release from confinement.” 

       The district court denied Hurn’s petition. It accepted two of the government’s 
defenses: that Hurn defaulted his claims about the enlistment contract’s validity and 
§ 802’s constitutionality because he failed to raise them on direct appeal in the military 
courts, and that the abuse‐of‐the‐writ doctrine also barred the claims because Hurn 
omitted them from his first habeas petition. Alternatively, to the extent that the petition 
could be understood as a request for judicial review of the Board’s administrative 
decision not to correct his record, see 10 U.S.C. §§ 1552, 1558, as the government 
suggested it might, the district court denied relief on the merits. 

       On appeal, Hurn renews his contentions that his enlistment contract is invalid 
and that § 802(c) is unconstitutional. He asserts that he could not have pressed these 
theories on direct appeal or in his first habeas petition because the government 
concealed them from him. And the Board’s decision upholding the contract, he insists, 
was not supported by substantial evidence. 

       At the outset, we note that a habeas petition under § 2241 is widely understood 
to be the conventional means for collaterally reviewing a military tribunal’s conviction 
and sentence. See Clinton v. Goldsmith, 526 U.S. 529, 537 n.11 (1999); United States v. 
Augenblick, 393 U.S. 348, 350 n.3 (1969); Burns v. Wilson, 346 U.S. 137, 139 & n.1 (1953). 
(Because courts‐martial dissolve after sentencing, a motion asking the sentencing court 
to vacate the judgment under § 2255 is unavailable. Prost v. Anderson, 636 F.3d 578, 588 
(10th Cir. 2011) (Gorsuch, J.); Witham v. United States, 355 F.3d 501, 505 (6th Cir. 2004).)   

        We therefore start with the district court’s ruling that the habeas claims were 
barred by procedural default and the abuse‐of‐the‐writ doctrine. First, a military 
petitioner’s unjustified failure to raise a claim on direct appeal bars the claim in any 
future collateral attack—a doctrine that the caselaw variously calls procedural default, 
waiver, and failure to exhaust remedies. See Goldsmith, 526 U.S. at 537 n.11; Martinez v. 
United States, 914 F.2d 1486, 1488–89 (Fed. Cir. 1990). Second, the abuse‐of‐the‐writ 
doctrine bars a petitioner who previously sought habeas relief from raising new claims 
in a later petition if there was no good cause for omitting them from the first one. 
No. 18‐2638                                                                            Page  4 
 
McCleskey v. Zant, 499 U.S. 467, 494–95 (1991); see also Esposito v. Ashcroft, 392 F.3d 549, 
550 (2d Cir. 2004) (applying abuse‐of‐the‐writ doctrine to § 2241 petition); Zayas v. 
I.N.S., 311 F.3d 247, 257 (3d Cir. 2002) (same). Here, Hurn did not challenge his 
enlistment contract or the constitutionality of § 802 on direct appeal in the military 
courts or in his first habeas petition. And although he broadly asserts that the 
government concealed these arguments from him, he does not say how it did so, nor do 
we see how it could have. On this record, his failure to discover these arguments earlier 
amounts to neglect, which does not excuse his default or overcome the abuse‐of‐the‐
writ doctrine. See McCleskey, 499 U.S. at 498. 

       Finally, if Hurn’s petition were construed as an administrative‐law challenge to 
the Board’s decision not to “correct” his military record, our bottom‐line result would 
be the same. We assume, for argument’s sake, that Hurn’s petition can be so construed. 
And we sidestep the question whether the Board could validly order Hurn’s release on 
these claims, given that 10 U.S.C. § 1552(f) limits the Board’s authority over judgments 
of a court‐martial to “correct[ing] a record to reflect actions taken by reviewing 
authorities” or modifying a sentence “for purposes of clemency.” See Bolton v. Depʹt of 
the Navy Bd. for Corr. of Naval Records, 914 F.3d 401, 408 (6th Cir. 2019). All of that aside, 
we would upset the Board’s decision only if it were arbitrary or capricious, contrary to 
law, a result of material factual or administrative error, or not based on substantial 
evidence. 10 U.S.C. § 1558(f). 

       Hurn has not met that standard. The Board recognized that his enlistment 
contract informed him he could be subject to courts‐martial, and he certified at that time 
that he understood the agreement and that the recruiter answered his questions. 
Crediting Hurn’s averments in the body of the contract itself, rather than his attempt to 
disavow them decades later, was not an error under any standard. Moreover, the 
Supreme Court held, before Hurn enlisted, that service members may be tried by 
court‐martial for civilian offenses. See Solorio v. United States, 483 U.S. 435, 450–51 (1987). 
Given our resolution of these issues, we need not address the parties’ arguments about 
the constructive‐enlistment statute, 10 U.S.C. § 802(c).   

                                                                                  AFFIRMED